Citation Nr: 1419276	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a foot condition other than pes planus.

4.  Entitlement to an increased rating for degenerative joint disease with intervertebral disc disease of the lumbar spine, currently rated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2009, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, the Veteran's current claim for increase for service-connected degenerative joint disease of the lumbar spine was received in March 2009.  That disability, originally evaluated as bilateral spondylolysis and later as degenerative disc disease of the lumbar spine, was granted service connection in November 1976 with a 10 percent evaluation, effective January 23, 1976.  The July 2009 rating decision continued the 10 percent evaluation for the Veteran's lumbar spine disability.  However, a June 2010 rating decision increased the evaluation for service-connected degenerative joint disease of the lumbar spine to 20 percent, effective March 17, 2009.  

Regarding the November 2009 rating decision, the RO denied claims of service connection for tinnitus and for a foot condition, including pes planus.  Although the two claims involving the feet were not certified to the Board as issues on appeal, an August 2010 VA Form 9 perfected the appeal as to these two claims.

Lastly, the July 2012 rating decision granted service connection for radiculopathy, left lower extremity, evaluated at 20 percent effective February 13, 2012, secondary to the service-connected degenerative joint disease of the lumbar spine.  The Veteran appealed the evaluation assigned.  Subsequently, the RO granted an earlier effective date of May 12, 2011, for the radiculopathy.

The July 2012 rating decision also denied a TDIU, after which the Veteran submitted a statement and a substantive appeal, in March 2013, both indicating that a May 2012 VA examination made it quite clear that his condition will only get worse which makes securing gainful employment impossible.  Therefore, the issue of entitlement to a TDIU is before the Board.

The Board notes that the Veteran was previously represented by an accredited Veterans Service Organization, but in March 2011, he submitted correspondence appointing a private agent as his representative.  See 38 C.F.R. § 14.631(f)(1) (a power of attorney may be revoked at any time).

The Veteran's electronic, Virtual VA, file has been considered in the decision rendered below.

The issues of entitlement to service connection for a bilateral foot condition and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  Prior to May 9, 2012, the Veteran's service-connected disability, degenerative joint disease of the lumbar spine with intervertebral disc disease, was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; objective neurologic abnormalities (other than radiculopathy of the left lower extremity) and incapacitating episodes were not shown.

3.  Since May 9, 2012, the Veteran's service-connected, degenerative joint disease of the lumbar spine with intervertebral disc disease, has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less when considering pain; objective neurologic abnormalities (other than radiculopathy of the left lower extremity) and incapacitating episodes have not been shown.

4.  The Veteran's radiculopathy of the left lower extremity has been productive of neurological impairment that results in disability analogous to mild or moderate incomplete paralysis of the sciatic nerve, but no worse.

5.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Prior to May 9, 2012, the criteria for a rating in excess of 20 percent for the Veteran's service-connected disability, degenerative joint disease of the lumbar spine with intervertebral disc disease, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

3.  Since May 9, 2012, the criteria for a rating of 40 percent, but not more, for the Veteran's service-connected disability, degenerative joint disease of the lumbar spine with intervertebral disc disease, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, compliant VCAA notice was provided in April 2009, October 2009, April 2012, and November 2012 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Additionally, VA provided examinations, in June 2010, addressing the Veteran's tinnitus, and in June 2010, May 2012, and September 2013, addressing the Veteran's spine disability.  The spine examinations documented the effects of his spinal disability on spinal range of motion, occupational functioning, daily activities, and the two more recent exams addressed left lower extremity radiculopathy.  The examinations are adequate for adjudicative purposes.  All examiners reviewed the Veteran's claims file, subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The duties to notify and to assist have been fulfilled, and there is no additional evidence that needs to be obtained prior to the rendering a decision.

II.  Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability, (2) evidence of in-service occurrence or aggravation of a disease or injury, and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  His STRs reveal no complaints of tinnitus.  His DD Form 214 notes his military occupational specialty was combat engineer.  The Veteran's tinnitus was first noted in a November 2009 VA treatment record in which the Veteran complained of constant bilateral tinnitus, present since military service.  The Veteran reported being exposed to combat noise, artillery fire, and mortar explosions with intermittent use of hearing protection while in the military.  

The Veteran underwent a VA audiological examination in June 2010 during which he Veteran reported persistent tinnitus.  The Veteran reported the onset of the tinnitus was during military service, while working with mortars as a gunner and with explosives as a combat engineer for a little over a year.  The examiner also noted that the Veteran reported being issued hearing protection devices in the military, and he used them.  The Veteran also reported that the hearing protection was not the right size, and it popped out of his ear in 1973, and he did not have hearing protection for few minutes.  Then, he first noticed the tinnitus.  The VA examiner also noted that the Veteran had a history of scuba diving before the military.  The VA examiner opined that the Veteran's tinnitus is less likely than not related to military service.  The examiner noted that there were no complaints of tinnitus in the claims file and that the Veteran's tinnitus could be secondary to many factors, to include scuba diving.

While the VA examiner has determined the current tinnitus is not related to service, that opinion was based on the absence of reference to such in the claims file.  However, the Board notes that the Veteran is competent to describe the presence of tinnitus, including its onset.  As tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  In Barr, 21 Vet. App. at 305, the United States Court of Appeals for Veterans Claims (Court) held that when a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature."  In such cases, the Board is within its province to weigh that lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continued symptoms since service sufficient to establish service connection.  Id.

The Board finds no reason to doubt the veracity of the Veteran's statement to the VA examiner that the onset of his tinnitus was during military service.  As a combat engineer, his contention is wholly consistent with his military duties.  Further, the STRs show that the Veteran was given monitoring audiograms for "noise hazardous duty" while in service.  Given the competent and credible report to the VA examiner, the Board finds the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during military service and continued since.  Additionally, while the examiner indicated scuba diving could be a factor, tinnitus was not expressly attributed to such.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

The Veteran contends that he is entitled to a higher disability evaluation for his degenerative disc disease of the lumbar spine and to a higher initial evaluation for the associated disability, radiculopathy of the left lower extremity.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Lumbar Spine

The Veteran's lumbar spine disability has been appropriately rated under Diagnostic Code 5242.  The Code provides that the disability is to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, with Diagnostic Code 5243 also warranting consideration of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Veteran's current claim for increase was received by VA on March 17, 2009. Therefore, the Board considered evidence since March 17, 2008, one year prior to the date of receipt of that increased rating claim.  38 C.F.R. § 3.400(o)(2).

In this case, there were three VA examinations, in June 2010, May 2012, and September 2013, which included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected lumbar spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing at the first two VA examinations.  At the September 2013 examination, the examiner was unable to assess repetitive motion because the Veteran's movements were spastic.

A rating in excess of 20 percent is warranted under the General Formula if the thoracolumbar spine has forward flexion limited to 30 degrees or less or ankylosis.  A thorough review of the record, to include the three VA examinations, does not reflect the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine.  

The range of motion results from the June 2010 examination were: forward flexion of the thoracolumbar spine to 50 degrees with pain at 50 degrees, extension of to 20 degrees with pain at 20 degrees, left and right lateral flexion to 20 degrees with pain at 20 degrees, and left and right lateral rotation to 30 degrees with pain at 25 degrees.  The pain was evidenced during the examination by patient report, by facial grimacing, and also guarding of the lumbar spine.  With repetition, there was no change in function noted.  The neurological part of the examination had the following results: motor strength of the bilateral lower extremities was 5/5; normal muscle tone and no evidence of muscle atrophy; sensory examination of the lower extremities was intact to temperature and to vibration and to light touch; negative straight leg test bilaterally; and deep tendon reflexes of the bilateral lower extremities were 2+ at the Achilles and patella bilaterally.

Turning to the May 2012 examination, the Veteran exhibited forward flexion to 50 degrees with pain at 10 degrees, extension to 10 degrees with pain at 5 degrees, left and right lateral flexion to 15 degrees with pain at 5 degrees, and left and right lateral rotation to 20 degrees with pain at 5 degrees.  The pain was evidenced by visible behavior such as facial expression, wincing, etc.  The examination also noted that the Veteran localized tenderness or pain on palpation of the joints and/or soft tissue of the thoracolumbar spine, specifically the left lower back.  

The Veteran had guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in an abnormal gait.  The muscle strength was all normal; no muscle atrophy was noted; and deep tendon reflexes at the knee were 2+ (normal) bilaterally and 1+ (hypoactive) bilaterally.  The sensory exam was normal for the light touch testing except for the left foot/toes which showed decreased sensation.  The straight leg raising test was negative bilaterally.  The Veteran showed no symptoms of radiculopathy of the right lower extremity, but there were moderate symptoms of the left lower extremity, to include constant pain (excruciating at times), intermittent pain (usually dull), paresthesias and/or dystehesias, and numbness.  No other neurologic abnormalities related to the thoracolumbar spine were noted, to include bowel or bladder problems and pathologic reflexes.

The May 2012 examiner noted that the functional impairment caused by the Veteran's thoracolumbar spine condition was that he was limited in pursuing physical and sedentary employment requiring prolonged sitting, standing, bending, and lifting.  The Veteran was noted to have incapacitating IVDS episodes for a total duration of at least 1 week but less than 2 week over the past 12 months.

Turning to the September 2013 examination, the Veteran exhibited forward flexion to 35 degrees with pain at 5 degrees, extension to 20 degrees with pain at 15 degrees, left and right lateral flexion to 20 degrees with pain at 15 degrees, and left and right lateral rotation to 20 degrees with pain at 15 degrees.  Additionally, the VA examiner noted that she informally observed that the Veteran was able to sit in a chair which would equal forward flexion of zero to 45 degrees (the measured range of motion forward flexion was 35 degrees) and that the Veteran was able to bend forward to pick up an object while in a seated position and was observed to forward flex to 75 degrees.

Also at the September 2013 VA examination, the Veteran was unable to perform repetitive-use testing with three repetitions because the Veteran was spastic in his movements.  The Veteran reported flare-ups 3-4 days per week where he had problems getting out of bed.  The examiner noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine indicated by less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized pain to palpation of the paravertebral lumbar spine muscles with spasms present, and the Veteran had an abnormal gait favoring his left lower extremity.  Muscle strength testing was normal bilaterally as were deep tendon reflexes.  Sensation to light touch was normal bilaterally, but there was a decreased sensory exam in stocking distribution bilaterally.  The straight leg raising test was negative bilaterally.  

The Veteran showed no symptoms of radiculopathy of the right lower extremity, but there were mild symptoms of the left lower extremity, to include constant pain (excruciating at times), intermittent pain (usually dull), paresthesias and/or dystehesias, and numbness.  No other neurologic abnormalities related to the thoracolumbar spine were noted, to include bowel or bladder problems and pathologic reflexes.  The Veteran did not have any incapacitating episodes of IVDS over the past 12 months.

The Veteran also submitted a June 2012 lay statement from his neighbor indicating the functional impact of his disabilities on his daily life.  The neighbor stated how she helps the Veteran with cooking, housework, and getting dressed 3-5 times per week because of muscle spasms in his lower back and legs.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative joint disease with intervertebral disc disease of the lumbar spine is not warranted for the period prior to May 9, 2012.  According to the rating criteria discussed above, the June 2010 range of motion results do not warrant an increase from 20 percent to the next higher rating of 40 percent because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, taking into consideration pain and the benefit of the doubt rule, the evidence shows that a disability rating of 40, but not more, for the lumbar spine disability is warranted for the period since May 9, 2012, the date of the second VA spine examination.  See Fenderson, 12 Vet. App. at 119.

At the May 2012 and September 2013 VA examinations, when taking into account pain, the forward flexion results were limited to 10 degrees and 5 degrees, respectively.  The Board notes that the September 2013 VA examiner noted that the Veteran was able to forward flex greater than 30 degrees.  However, the measured thoracolumbar forward flexion was reported to be 5 degrees with pain.  Regarding the forward flexion at the 2013 examination, the Board finds that, the evidence is at least in relative equipoise and, resolving reasonable doubt in favor of the Veteran, forward flexion was limited to 5 degrees with pain.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Therefore, the Board finds that, since May 9, 2012, the Veteran's lumbar spine disability has met a criterion for a 40 percent rating when considering pain, i.e., forward flexion of the thoracolumbar spine of 30 degrees or less.  The criterion for the next higher rating of 50 percent, i.e., unfavorable ankylosis of the entire thoracolumbar spine, has not been shown at any time during the appeal period even when considering pain.  The 40 percent rating is effective from May 9, 2012, the date of the VA examination in which it became factually ascertainable that the Veteran's thoracolumbar spine was limited to 30 degrees or less of forward flexion with consideration of painful motion.

Regarding the Formula for Rating IVDS Based on Incapacitating Episodes, the lumbar spine disability is shown to be manifested by incapacitating episodes only during the May 2012 VA examination.  Even if those episodes meet the VA definition of an incapacitating episode, the rating criteria would only allow for a rating of 10 percent rating under Diagnostic Code 5243; thus, a higher rating is not warranted under this provision.

The record does not show that the Veteran has any neurologic abnormalities, other than the left lower extremity radiculopathy, associated with the service-connected lumbar spine disability.  All three VA spine examinations included various neurologic tests and indicate no neurologic abnormalities, to include bowel and bladder problems, related to the Veteran's service-connected lumbar spine disability (with the exception of the left lower extremity radiculopathy discussed below).

Radiculopathy of the Left Lower Extremity

The Veteran's left lower extremity radiculopathy is rated under Diagnostic Code 8520 for the sciatic nerve.  Sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.

In a September 2012 notice of disagreement, the Veteran's representative contends that the Veteran is entitled to an initial disability evaluation higher than 20 percent for his service-connected disability of radiculopathy, left lower extremity as secondary to degenerative disc disease of the lumbar spine.  The representative argues that the July 2012 rating decision does not give adequate reasons and bases to evaluate the left lower extremity radiculopathy as "moderate incomplete paralysis" instead of "moderately severe," which would warrant a 40 percent rating.
The Board acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  

The Board finds that the left lower extremity radiculopathy is manifested by, at most, sciatic nerve pain commensurate with moderate incomplete paralysis, with the most current manifestations indicating mild incomplete paralysis.  At the May 2012 examination, the examiner determined that the Veteran's left lower extremity radiculopathy was moderate, warranting a 20 percent rating.  However, at the September 2013 examination, the examiner noted the symptoms to of the radiculopathy to be mild which would warrant only a 10 percent rating.

The Board assigns greater evidentiary weight to the two VA examiners' findings.  Even the May 2012 VA examiner's assessment of "moderate" radiculopathy symptoms would not result in a rating higher than 20 percent under Diagnostic Code 8520 because a finding of "moderately severe" incomplete paralysis is necessary for the next higher rating.  The Board acknowledges the Veteran's contentions, in the May 2011 substantive appeal, regarding the severity of his lumbar symptoms, but the Board assigned greater probative weight to the VA examiners' opinions as the Veteran has not been shown to be an expert regarding this complex medical question.  The examiners considered the Veteran's complaints, conducted a physical examination and provided an expert characterization of the severity of the radiculopathy.

Moreover, the Board notes that although the Veteran's left lower extremity pain was noted to be knife-like, twisting, and needle-like, the Board finds that the September 2013 VA examiner considered the Veteran's history, subjective complaints and descriptions, and objective test finding in determining that the Veteran's left lower extremity radiculopathy symptoms were mild.  Consequently, the Veteran's left lower extremity radiculopathy is not commensurate with moderately severe or severe incomplete paralysis or complete paralysis, and so a rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy is not warranted at any time during the rating period.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine and left lower extremity radiculopathy disabilities, which include pain and limited motion.  The rating criteria are therefore adequate to evaluate the lumbar spine and left lower extremity radiculopathy disabilities and referral for consideration of an extraschedular rating is not warranted.

IV.  TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 50 percent for his service-connected disabilities, 40 percent for degenerative joint disease with intervertebral disc disease and 20 percent for the associated left lower extremity radiculopathy, since May 9, 2012.  See 38 C.F.R. § 4.25 (indicating that combining 40 percent and 20 percent disabilities results in a combined rating of 50 percent).  Therefore, he has never met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  The question now becomes whether the Veteran's service-connected disabilities renders him unable to secure and follow a substantially gainful occupation.  He has not contended that any of his non-service-connected conditions have had any effect on his employability.  

In his June 2012 TDIU application, the Veteran stated that he was last employed in 1995, had some sales experience, earned a GED, and had some education from the Spartan School of Aeronautics where he was required to be on his knees a lot which caused him pain.

In his statement and a VA Form 9 submitted in March 2013, both indicating that he was claiming a TDIU, the Veteran only mentioned specific portions of the May 2012 VA examination evaluating his service-connected disabilities.  He contends that the VA examiner's opinion, on pages 7 and 10 of the examination report, made it quite clear that his condition is permanent and will only get worse, making securing gainful employment impossible.  On those pages of the VA examiner's opinion, the examiner states that the impact of the thoracolumbar spine condition on the claimant's ability to work is claimant is limited in pursuing physical and sedentary employment requiring prolonged sitting, standing, bending, and lifting.  Also on page 10 of the report, the examiner checked the box indicating that the Veteran's lumbar spine condition prevents him from securing or following a substantially gainful occupation.  The Board assigns less probative weight to the checked box and will instead focus on the examiner's reasoned assessment of the Veteran's functional impairment.  That opinion indicates that the Veteran's service-connected disabilities limit the types of occupations he could obtain, not that he is precluded from securing substantially gainful employment.

The September 2013 VA examiner opined that the Veteran's thoracolumbar spine condition would impact his ability to work by being limited in those occupations that require heavy or unassisted lifting; repetitive rotation of the back; carrying, pushing, or pulling heavy objects; vibrational stresses; overhead work; and prolonged sitting.  Also, the examiner stated that the Veteran is limited in prolonged standing and walking and would need allowance for rest periods every 15-30 minutes.

While the Veteran contends that he has been unable to work because of muscle spasms and chronic pain in his lower spine, the Board finds that the 2012 and 2013 VA examiners' opinions outweigh the Veteran's statements.  The examiners provided similar opinions, after a comprehensive physical examination and a review of the evidence of record, stating that the Veteran's service-connected disabilities would limit him in certain occupations.  As being limited in certain occupations does not equate to being precluded from securing and following a substantial occupation, the Board finds that the functional impairment caused by the Veteran's service-connected disabilities does not result in his inability to secure a substantially gainful occupation.  In view of this finding, the Board finds that referral to the Director of Compensation and Pension Service is not warranted for extraschedular consideration for a TDIU.  38 C.F.R. § 4.16(b).

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected lumbar spine degenerative joint disease with intervertebral disc disease and associated left lower extremity radiculopathy precludes him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Prior to May 9, 2012, a rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with intervertebral disc disease is denied.

Since May 9, 2012, a rating of 40 percent, but not more, for service-connected degenerative joint disease with intervertebral disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.

Entitlement to TDIU is denied.


REMAND

In his August 2010 substantive appeal, the Veteran contends that his flat feet, or pes planus could only increase after being placed in the infantry for over two years.  The Veteran's STRs note pes planus on entrance to service and bilateral foot complaints during service, including an August 1975 report of medical history in which the Veteran checked the box indicating foot trouble.  October 2009 VA treatment records show an assessment of plantar fasciitis and a provisional diagnosis of plantar fascial fibromatosis.  

The Veteran's March 1973 entrance examination noted that he had mild pes planus.  As this pre-existing disability was noted at entrance, the pes planus claim is specifically one of service aggravation.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  For any foot disabilities other than pes planus, as they were not noted on entrance, the Veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).

The Board finds a VA examination is warranted to diagnose any current foot disability and determine if any disability diagnosed is related to the Veteran's military service, and to determine the current status of the Veteran's pes planus and if it was aggravated by military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the Veteran's service connection claims as to the feet.  The claims file, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Indicate whether or not the Veteran has a current foot disability.  In addressing this question, the examiner should consider the Veteran's VA treatment records, to include the October 2009 records noting plantar fasciitis and plantar fascial fibromatosis, and the Veteran's history of bilateral foot complaints/conditions in the STRs.

b.  If a current foot disability other than pes planus is found, then the examiner should provide an opinion as to whether that disability at least as likely as not (50 percent probability or greater) had its onset during or is otherwise related to the Veteran's military service.

c.  Did the Veteran's pre-existing pes planus undergo a permanent worsening during service (i.e. beyond any temporary flare-up)?

d.  If there was a permanent worsening of the pre-existing pes planus, was that worsening clearly and unmistakably (i.e. undebatably) the result of natural progression of the disability?  

e.  If the examiner determines that the pre-existing pes planus was worsened beyond normal progression (aggravated) by service, then the examiner should opine whether any current pes planus is related to that in-service aggravation.

The examiner must explain the medical basis for the conclusions reached.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


